Citation Nr: 1205907	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gait disorder.  

2.  Entitlement to an increased evaluation for bilateral onychomycosis, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946, to include service in the Asiatic Pacific Theater during World War II.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that the Veteran withdrew the claim in regard to the evaluation of onychomycosis of the feet in December 2008.  The United States Court of Appeals for Veterans Claims (the Court) held that when a Veteran withdraws a claim, it ceases to exist; it is no longer pending and it is not viable.  Hanson v. Brown, 9 Vet. App. 29 (1996).  The Board therefore finds that, after withdrawing his claim for an increased rating in December 2008, it was no longer pending and ceased to exist.  38 C.F.R. § 20.204 (2011); Hanson.  As the Veteran raised the claim anew at the same time, however, and perfected an appeal in that regard, the issue is properly before the Board.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in November 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation for onychomycosis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

It is at least as likely as not that disequilibrium with pain resulting in an unstable gait was caused by service-connected tinnitus and/or bilateral onychomycosis.  


CONCLUSION OF LAW

Disequilibrium with pain resulting in an unstable gait is proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for disequilibrium and pain secondary to service-connected disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Essentially, the Veteran asserts entitlement to service connection for a gait disorder secondary to service-connected onychomycosis of the feet.  The Courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In this case, service connection is in effect for bilateral onychomycosis as well as tinnitus and hearing loss, and as noted in an August 2004 VA examination report, the Veteran has had perforations in the right eardrum with failed surgical repair and is status post tympanoplasty.  In addition, complaints of dizziness and tinnitus were noted on VA examination in January 2009, and while the main reason for the Veteran's gait abnormality was noted to be Parkinsonism, some degree of balance problems was attributed to the Veteran's chronic ear condition.  In addition, and while an April 2010 addendum to the January 2009 VA examination attributes pain on walking to degenerative joint disease of the feet and pes planus, a November 2008 private medical record attributes disequilibrium with pain and an unstable gait to service-connected onychomycosis of the feet.  

In this case, the evidence is in at least equipoise and thus, having resolved all doubt in the Veteran's favor, the Board finds that disequilibrium with pain resulting in an unstable gait is proximately due to or the result of service-connected disability.  Thus, secondary service connection for disequilibrium with pain resulting in an unstable gait is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for disequilibrium with pain resulting in an unstable gait is granted.  

REMAND

The Veteran is seeking an increased evaluation for service-connected bilateral onychomycosis.  The most recent VA examination evaluating the Veteran's onychomycosis was performed in April 2010.  The Veteran testified that since that time, the disability has become worse and that he has undergone treatment private.  Transcript at 3 & 16 (2011).  In addition, VA dermatology treatment records reflect treatment in September 2011 and an October 2011 private notes regular treatment of the feet.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral onychomycosis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claim.  

In addition, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all records of the Veterans treatment from the VAMC West Palm Beach.  As such, the Veteran should be contacted and requested to identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claim.  Thereafter, after securing the proper authorization, request treatment records pertaining to the Veteran.  

The Board notes that the Veteran testified to having served in combat during service in the South Pacific, and that in addition to the service-connected onychomycosis of the feet, he has had pain in his feet since separation or shortly thereafter.  Transcript at 3 & 9 (2011).  The Board further notes that the AOJ has evaluated the Veteran's bilateral onychomycosis by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806 pertaining to dermatitis or eczema, and private records dated in May 2010 note tinea corpus on the left wrist probably related to tinea pedis, raising the issue of entitlement to service connection for tinea corpus.  Since the outcome of this issue, as well as the initial evaluation assigned for newly service-connected disequilibrium with pain resulting in an unstable gait, may have an impact on the evaluation of onychomycosis, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of the entitlement to an increased rating for bilateral onychomycosis until the issue of entitlement to service connection for tinea corpus has been resolved and an initial rating has been assigned for newly service-connected disequilibrium with pain.  Id.  Thus, the aforestated VA medical examination of the Veteran should include consideration of whether tinea corpus is related to service-connected onychomycosis of the feet.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from September 2011.  

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. D. F.  Transcript at 3 (2011).  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  After associating all outstanding treatment records identified with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of the Veteran's bilateral onychomycosis to include any associated objective orthopedic abnormalities, to include pes planus as noted in the January 2009 VA examination report, and to determine the onset/etiology of any tinea corpus found to be present.  The claims folder should be made available to and reviewed by the examiner in conjunction with the examination.  In offering the impressions regarding tinea corpus, the examiner must state whether it is at least as likely as not that tinea corpus is related to service or to service-connected onychomycosis, to include on the basis of aggravation.  

The examiner should identify all orthopedic pathology found to be present related to the feet, and state whether degenerative joint disease of the feet had an onset during service or within the initial year after separation and/or whether it is at least as likely as not that any identified foot pathology, to include degenerative joint disease and pes planus, is related to service or service-connected disability, to include on the basis of aggravation.  The examiner should comment on the Veteran's competent and credible statements in regard to having had foot pain since separation from service or shortly thereafter.  In addition, the examiner should discuss the nature and severity of the Veteran's bilateral onychomycosis, including all current pathology and associated functional impairment.  The assessment should include, but is not limited to an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected by the onychomycosis and the nature and frequency of any systemic therapy such as corticosteroids or other immunosuppressive drugs used to treat this condition. 

All findings and conclusions should be set forth in a legible report. 

4.  After undertaking any other development deemed appropriate, adjudicate the issue of entitlement to service connection for tinea corpus and for an orthopedic foot disorder.  Then, readjudicate the Veteran's claim in regard to the evaluation of bilateral onychomycosis.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


